Case 1:19-cv-00711-BPG Document 22-5 Filed 07/08/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Justin Van Pelt, et al. *
Plaintiffs *
Vv. * Case No. 1:19-cv-00711-BPG
*

Giuseppe’s, Inc., et al.

l,

Defendants *
/

DECLARATION OF SCOTT E. KRAFF
L, Scott E. Kraff, Esq., am at least 18 years of age and competent to testify, and I am not a
party to, or related to a party, in this action. [am employed by Hoffman Employment Law,
LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in the
above-referenced matter.
By way of brief background, I am an attorney in private practice and I concentrate on
employment law. I have practiced law since 2016, when I graduated from Georgetown
University Law Center. I am admitted to the Maryland bar (since 2016) and I was sworn
into the bar for the U.S. District Court for the District of Maryland on May 24, 2019.
Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my two-year tenure as a law clerk at Joseph, Greenwald, & Laake,
P.A., a civil litigation firm in Greenbelt, Maryland. As a law clerk, I worked on cases on
behalf of plaintiffs in cases involving unlawful discrimination and hostile work
environments, retaliation, unpaid wages, and other related matters. As an associate with
Hoffman Employment Law, LLC, I now focus almost exclusively on employment law

cases, primarily those concerning unpaid wage violations involving the FLSA and related

 

 
Case 1:19-cv-00711-BPG Document 22-5 Filed 07/08/19 Page 2 of 3

state statutes.

. My total time in this case, through July 8, 2019, was 15.5 hours. The total value of this
time is $3,177.50. Aside from the review of documents and communications and requisite
conferences with Howard B. Hoffman, opposing counsel, and the Court, I worked on
several more complex tasks during the case. In April 2019, I drafted a motion to deem
admitted in response to Defendants’ Answer. In June 2019, I drafted written discovery
requests to the Defendants and reviewed documents provided by Defendants related to their
initial settlement offer. Also in June 2019, I assisted in negotiating the settlement of this
case by maintaining contact with Plaintiffs to assess their settlement positions and
determine alternative damage computations. Later that month, I drafted the settlement
documents, including the Settlement Agreement and Joint Motion for Approval.

. I maintained my time and costs records in this case, which I placed into “Rocketmatter’©
software. The time records reflect actual time that I expended in the prosecution of this
litigation (the “RocketMatter” entries are not in the court’s required lodestar billing
format). Linputted my time promptly following work performed. I specified the time spent
per task to the fullest extent practicable and I avoided the practice of block billing.

. The hourly rate claimed in this case, i-e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). My requested

rate is also supported by primary counsel on this matter, Howard B. Hoffman, Esq., whose

Declaration is marked Exhibit 3.

 

 
Case 1:19-cv-00711-BPG Document 22-5 Filed 07/08/19 Page 3 of 3

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing
declaration of true and correct.

 
   

Scott E. Kraff, - 5a.
July 8, 2019

 

 
